12/16/2021



                                                                       Case Number: DA 20-0562




  IN THE SUPREME COURT OF THE STATE OF MONTANA
                   No. DA 20-0562

STATE OF MONTANA,

          Plaintiff and Appellee,

  v.

ROBERT EARL STAUDENMAYER,

           Defendant and Appellant,


                                    ORDER


          Upon consideration of Appellant’s motion for extension

of time, and good cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including January 26, 2022, within

which to prepare, file, and serve Appellant’s opening brief on

appeal.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                               December 16 2021